DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 12/22/2021 is acknowledged.
Claims 1,19, and 20 are amended.
Claims 4 and 5 are cancelled.
Claims 1-3 and 6-20 are pending.
Applicant’s response and amendment with respect to the rejection of claim 20 under 35 USC 112(b) is noted and the rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nokia (“Tx power allocation in SL CA” R1-1720486 – as cited in the IDS submitted 4/7/2021).

Re claim 1:
Nokia discloses allocating power for a data transmission of a sidelink according to a preconfigured priority criterion (Page 2 Rel-14 power allocation between sidelink and uplink transmissions is based on higher layer parameter thresSL-TxPrioritization. This parameter indicates the threshold used to determine whether SL V2X transmission is prioritized over uplink transmission if they overlap in time),
wherein allocating the power for the data transmission of the sidelink according to the preconfigured priority criterion comprises: determining a channel type adopted by data to be transmitted, and allocating power for the data transmission according to a preconfigured first priority of the channel type; wherein the data to be transmitted comprises: data to be transmitted on the sidelink or data to be transmitted on the sidelink and an uplink (Page 2 Section 2 The procedure for determining Tx power for UL and SL carriers is such that UE calculates carrier specific Tx powers for all the carriers i.e. PPSSCH,c, PPSCCH,c, PPUSCH,c and PPUCCH,c. Then UE calculates the total aggregated power of all the carriers transmitted simultaneously. If that power exceeds Pcmax then UE drops or scales down the power of lower priority transmission. If scaling is applied to SL carrier we think that PPSCCH,c and PPSSCH,c should be scaled with the same amount in dB-scale. If power of UL transmissions is scaled down it is done according to UL prioritization rules (e.g. PUCCH is prioritized over PUSCH)); and 
for data of the same first priority of the channel type, allocating power for a corresponding data transmission according to a ProSe Per-Packet Priority (PPPP) or a Quality of Service (QoS) attribute of the data (Page 1 Section 2 Proposal 1: Power allocation of simultaneous PSSCH/PSCCH transmissions is based on PPPP).


Re claim 2:
Nokia discloses allocating power for the data transmission of the sidelink according to a ProSe Per-Packet Priority (PPPP) of data to be transmitted on the sidelink (Page 1 Section 2 Proposal 1: Power allocation of simultaneous PSSCH/PSCCH transmissions is based on PPPP).
Re claim 3:
Nokia discloses allocating power for the data transmission of the sidelink according to a Quality of Service (QoS) attribute of data to be transmitted on the sidelink (Page 1 Section 2 Proposal 1: Power allocation of simultaneous PSSCH/PSCCH transmissions is based on PPPP – where PPPP is a QoS attribute of data).
Re claim 19:	Claim 19 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 20:	Claim 20 is rejected on the same grounds of rejection set forth in claim 1.

Claims 6-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nokia in view of Pelletier (US 20200163023).
Re claim 6:
As discussed above, Nokia meets all the limitations of the parent claim.		
Nokia does not explicitly disclose when the internet of vehicles system comprises an LTE system and an NR system, allocating power greater than or equal to a preset first lowest power threshold to the LTE system, and allocating power greater than or equal to a preset second 
Pelletier discloses when the internet of vehicles system comprises an LTE system and an NR system (Para.[0194]  (1) a RAT associated with the transmissions (for example, when there is a plurality of different RAT transmissions (e.g., LTE transmissions and NR transmissions), one RAT transmission may take precedence over one or more other RAT transmissions (e.g., LTE transmissions may have or may always have a higher priority than NR transmissions));), 
allocating power greater than or equal to a preset first lowest power threshold to the LTE system, and allocating power greater than or equal to a preset second lowest power threshold to the NR system (Para.[0307]  The total WTRU available power is denoted as PCMAX. PTP1 may vary within a range between a maximum power boundary for TP1 and a minimum power boundary for TP1. PTP2 may vary within a range between a maximum power boundary for TP2 and a minimum power boundary for TP2 (not shown in FIG. 10)); 
wherein, at least one of the LTE system and the NR system comprises the sidelink (Para.[0159]  The transmission may include a sidelink transmission and Para.[0194]  (1) a RAT associated with the transmissions (for example, when there is a plurality of different RAT transmissions (e.g., LTE transmissions and NR transmissions)).
Nokia and Pelletier are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nokia to include allocating power between a low threshold and a high threshold as taught by Pelletier in order to allow quick reactiveness for allocation of power to higher priority groups (Pelletier Para.[0307]).
Re claim 7:
As discussed above, Nokia meets all the limitations of the parent claim.		

Pelletier discloses when the internet of vehicles system comprises a first cell group and a second cell group (Para.[0195]  (2) a Cell Group associated with the transmissions (for example, when there are a MCG and a SCG). In some representative embodiments, the MCG may have or may always have a higher priority than the SCG)), 
allocating power greater than or equal to a preset third lowest power threshold to the first cell group and power greater than or equal to a preset fourth lowest power threshold to the second cell group (Para.[0307]  The total WTRU available power is denoted as PCMAX. PTP1 may vary within a range between a maximum power boundary for TP1 and a minimum power boundary for TP1. PTP2 may vary within a range between a maximum power boundary for TP2 and a minimum power boundary for TP2 (not shown in FIG. 10)); 
wherein, at least one of the first cell group and the second cell group comprises the sidelink (Para.[0159]  The transmission may include a sidelink transmission and Para.[0195]  (2) a Cell Group associated with the transmissions (for example, when there are a MCG and a SCG)).
Nokia and Pelletier are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nokia to include allocating power between a low threshold and a high threshold as taught by Pelletier in order to allow quick reactiveness for allocation of power to higher priority groups (Pelletier Para.[0307]).

Re claim 8:
As discussed above, Nokia meets all the limitations of the parent claim.		
Nokia does not explicitly disclose when the internet of vehicles system comprises an LTE system and an NR system, allocating power less than or equal to a preset first highest power threshold to the LTE system, and allocating power less than or equal to a preset second highest power threshold to the NR system; wherein, at least one of the LTE system and the NR system comprises the sidelink.
Pelletier discloses when the internet of vehicles system comprises an LTE system and an NR system (Para.[0194]  (1) a RAT associated with the transmissions (for example, when there is a plurality of different RAT transmissions (e.g., LTE transmissions and NR transmissions), one RAT transmission may take precedence over one or more other RAT transmissions (e.g., LTE transmissions may have or may always have a higher priority than NR transmissions));), 
allocating power less than or equal to a preset first highest power threshold to the LTE system, and allocating power less than or equal to a preset second highest power threshold to the NR system (Para.[0307]  The total WTRU available power is denoted as PCMAX. PTP1 may vary within a range between a maximum power boundary for TP1 and a minimum power boundary for TP1. PTP2 may vary within a range between a maximum power boundary for TP2 and a minimum power boundary for TP2 (not shown in FIG. 10)); 
wherein, at least one of the LTE system and the NR system comprises the sidelink (Para.[0159]  The transmission may include a sidelink transmission and Para.[0194]  (1) a RAT associated with the transmissions (for example, when there is a plurality of different RAT transmissions (e.g., LTE transmissions and NR transmissions)).
Nokia and Pelletier are analogous because they both pertain to data communications.
(Pelletier Para.[0307]).
Re claim 9:
As discussed above, Nokia meets all the limitations of the parent claim.		
Nokia does not explicitly disclose when the internet of vehicles system comprises a first cell group and a second cell group, allocating power less than or equal to a preset third highest power threshold to the first cell group and power less than or equal to a preset fourth highest power threshold to the second cell group; wherein, at least one of the first cell group and the second cell group comprises the sidelink.
Pelletier discloses when the internet of vehicles system comprises a first cell group and a second cell group (Para.[0195]  (2) a Cell Group associated with the transmissions (for example, when there are a MCG and a SCG). In some representative embodiments, the MCG may have or may always have a higher priority than the SCG)), 
allocating power less than or equal to a preset third highest power threshold to the first cell group and power less than or equal to a preset fourth highest power threshold to the second cell group (Para.[0307]  The total WTRU available power is denoted as PCMAX. PTP1 may vary within a range between a maximum power boundary for TP1 and a minimum power boundary for TP1. PTP2 may vary within a range between a maximum power boundary for TP2 and a minimum power boundary for TP2 (not shown in FIG. 10)); 
wherein, at least one of the first cell group and the second cell group comprises the sidelink (Para.[0159]  The transmission may include a sidelink transmission and Para.[0195]  (2) a Cell Group associated with the transmissions (for example, when there are a MCG and a SCG)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nokia to include allocating power between a low threshold and a high threshold as taught by Pelletier in order to allow quick reactiveness for allocation of power to higher priority groups (Pelletier Para.[0307]).
Re claim 10:
As discussed above, Nokia meets all the limitations of the parent claim.		
Nokia does not explicitly disclose when the internet of vehicles system comprises an LTE system and an NR system, allocating power less than or equal to a preset first highest power threshold to the LTE system, and allocating power greater than or equal to a preset second lowest power threshold to the NR system; or, allocating power greater than or equal to a preset first lowest power threshold to the LTE system, and allocating power less than or equal to a preset second highest power threshold to the NR system; wherein, at least one of the LTE system and the NR system comprises the sidelink.
Pelletier discloses when the internet of vehicles system comprises an LTE system and an NR system (Para.[0194]  (1) a RAT associated with the transmissions (for example, when there is a plurality of different RAT transmissions (e.g., LTE transmissions and NR transmissions), one RAT transmission may take precedence over one or more other RAT transmissions (e.g., LTE transmissions may have or may always have a higher priority than NR transmissions));), 
allocating power less than or equal to a preset first highest power threshold to the LTE system, and allocating power greater than or equal to a preset second lowest power threshold to the NR system; or, allocating power greater than or equal to a preset first lowest power threshold to the LTE system, and allocating power less than or equal to a preset second highest power threshold to the NR system (Para.[0307]  The total WTRU available power is denoted as CMAX. PTP1 may vary within a range between a maximum power boundary for TP1 and a minimum power boundary for TP1. PTP2 may vary within a range between a maximum power boundary for TP2 and a minimum power boundary for TP2 (not shown in FIG. 10)); 
wherein, at least one of the LTE system and the NR system comprises the sidelink (Para.[0159]  The transmission may include a sidelink transmission and Para.[0194]  (1) a RAT associated with the transmissions (for example, when there is a plurality of different RAT transmissions (e.g., LTE transmissions and NR transmissions)).
Nokia and Pelletier are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nokia to include allocating power between a low threshold and a high threshold as taught by Pelletier in order to allow quick reactiveness for allocation of power to higher priority groups (Pelletier Para.[0307]).
Re claim 11:
As discussed above, Nokia meets all the limitations of the parent claim.		
Nokia does not explicitly disclose when the internet of vehicles system comprises a first cell group and a second cell group, allocating power less than or equal to a preset third highest power threshold to the first cell group, and allocating power greater than or equal to a preset fourth lowest power threshold to the second cell group; or, when the internet of vehicles system comprises the first cell group and the second cell group, allocating power greater than or equal to a preset third lowest power threshold to the first cell group, and allocating power less than or equal to a preset fourth highest power threshold to the second cell group; wherein, at least one of the first cell group and the second cell group comprises the sidelink.
Pelletier discloses when the internet of vehicles system comprises a first cell group and a second cell group (Para.[0195]  (2) a Cell Group associated with the transmissions (for ), 
allocating power less than or equal to a preset third highest power threshold to the first cell group, and allocating power greater than or equal to a preset fourth lowest power threshold to the second cell group; or, when the internet of vehicles system comprises the first cell group and the second cell group, allocating power greater than or equal to a preset third lowest power threshold to the first cell group, and allocating power less than or equal to a preset fourth highest power threshold to the second cell group (Para.[0307]  The total WTRU available power is denoted as PCMAX. PTP1 may vary within a range between a maximum power boundary for TP1 and a minimum power boundary for TP1. PTP2 may vary within a range between a maximum power boundary for TP2 and a minimum power boundary for TP2 (not shown in FIG. 10)); 
wherein, at least one of the first cell group and the second cell group comprises the sidelink (Para.[0159]  The transmission may include a sidelink transmission and Para.[0195]  (2) a Cell Group associated with the transmissions (for example, when there are a MCG and a SCG)).
Nokia and Pelletier are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nokia to include allocating power between a low threshold and a high threshold as taught by Pelletier in order to allow quick reactiveness for allocation of power to higher priority groups (Pelletier Para.[0307]).
Re claim 12:
As discussed above, Nokia meets all the limitations of the parent claim.		
Nokia does not explicitly disclose wherein the LTE system and/or the NR system comprises an uplink.
Pelletier discloses wherein the LTE system and/or the NR system comprises an uplink (Para.[0090]  Methods, apparatus, and systems for uplink power control in NR).
Nokia and Pelletier are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nokia to include allocating power between a low threshold and a high threshold as taught by Pelletier in order to allow quick reactiveness for allocation of power to higher priority groups (Pelletier Para.[0307]).
Re claim 13:
As discussed above, Nokia meets all the limitations of the parent claim.		
Nokia does not explicitly disclose w wherein the first cell group and/or the second cell group comprises an uplink.
Pelletier discloses wherein the first cell group and/or the second cell group comprises an uplink (Para.[0080]  in power control mode (PCM) 1, a WTRU may first allocate up to a minimum guaranteed power to a CG, (e.g., each CG) and then any remaining power may be shared across a Master CG (MCG) and Secondary CG (SCG) on a per transmission basis, for example according to a priority order based on uplink control information (UCI) type)Nokia and Pelletier are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nokia to include allocating power between a low threshold and a high threshold as taught by Pelletier in order to allow quick reactiveness for allocation of power to higher priority groups (Pelletier Para.[0307]).
Re claim 14:
As discussed above, Nokia meets all the limitations of the parent claim.		

Pelletier discloses wherein, the uplink and/or the sidelink in the LTE system uses the power allocated to the LTE system; and the uplink and/or the sidelink in the NR system uses the power allocated to the NR system (Para.[0119]  In certain embodiments, LTE or another technology may support PCM 1 and PCM 2 for uplink power control for dual connectivity and Para.[0090]  Methods, apparatus, and systems for uplink power control in NR).
Nokia and Pelletier are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nokia to include allocating power between a low threshold and a high threshold as taught by Pelletier in order to allow quick reactiveness for allocation of power to higher priority groups (Pelletier Para.[0307]).
Re claim 15:
As discussed above, Nokia meets all the limitations of the parent claim.		
Nokia does not explicitly disclose wherein, the uplink and/or the sidelink in the first cell group uses the power allocated to the first cell group; and the uplink and/or the sidelink in the second cell group uses the power allocated to the second cell group.
Pelletier discloses wherein, the uplink and/or the sidelink in the first cell group uses the power allocated to the first cell group; and the uplink and/or the sidelink in the second cell group uses the power allocated to the second cell group (Para.[0080]  in power control mode (PCM) 1, a WTRU may first allocate up to a minimum guaranteed power to a CG, (e.g., each CG) and then any remaining power may be shared across a Master CG (MCG) and Secondary CG ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nokia to include allocating power between a low threshold and a high threshold as taught by Pelletier in order to allow quick reactiveness for allocation of power to higher priority groups (Pelletier Para.[0307]).
Re claim 16:
Pelletier discloses in a same LTE system or a same NR system, preferentially allocating power for a data transmission starting firstly in the sidelink and the uplink (Para.[0193] the WTRU may apply one or more (e.g., additional) prioritization procedures, for example, to determine which transmission's power or which transmissions' powers to adjust (e.g., scale and/or assign less than an otherwise required power), for example, when the total required transmission power exceeds the total WTRU available power (e.g. P.sub.CMAX). For example, the WTRU may be configured with different priorities, for example, as a function of the grouping of the transmissions in accordance with any of the following aspects).
Pelletier does not explicitly disclose in a same LTE or NR starting firstly in the sidelink and the uplink.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in a same LTE or NR to start firstly in the sidelink and the uplink as an obvious variant and for when prioritizing sidelink and uplink transmission.
Re claim 17:
Pelletier discloses in a same cell group, preferentially allocating power for a data transmission starting firstly in the sidelink and the uplink (Para.[0193] the WTRU may apply one or more (e.g., additional) prioritization procedures, for example, to determine which ).
Pelletier does not explicitly disclose in a same cell group starting firstly in the sidelink and the uplink.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in a same cell group start firstly in the sidelink and the uplink as an obvious variant and for when prioritizing sidelink and uplink transmission.
Re claim 18:
Pelletier discloses in a same cell group, preferentially allocating power for a data transmission of the sidelink with a Quality of Service (QoS) attribute state being greater than or equal to a preset fifth threshold (Para.[0193] the WTRU may apply one or more (e.g., additional) prioritization procedures, for example, to determine which transmission's power or which transmissions' powers to adjust (e.g., scale and/or assign less than an otherwise required power), for example, when the total required transmission power exceeds the total WTRU available power (e.g. P.sub.CMAX). For example, the WTRU may be configured with different priorities, for example, as a function of the grouping of the transmissions in accordance with any of the following aspects).
Pelletier does not explicitly disclose in a same cell group allocating power for data with a a QoS greater than a threshold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in a same cell group preferentially allocate power for data with .

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
In the remarks, Applicant contends Nokia does not disclose priority of different types of channels and prioritization of different types of channels using PPPP.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., priority of different types of channels; prioritization of different type of channels using PPPP) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Nokia discloses priority of different types of channels (Page 2 Rel-14 power allocation between sidelink and uplink transmissions is based on higher layer parameter thresSL-TxPrioritization. This parameter indicates the threshold used to determine whether SL V2X transmission is prioritized over uplink transmission if they overlap in time).  SL and UL transmissions are two different types of channels.  Nokia further discloses for data of the same first priority of the channel type, allocating power according to PPPP (Page 1 Section 2 Proposal 1: Power allocation of simultaneous PSSCH/PSCCH transmissions is based on PPPP).  
Noka further discloses allocating power based on priority (Page 2 Section 2 The procedure for determining Tx power for UL and SL carriers is such that UE calculates carrier specific Tx powers for all the carriers i.e. PPSSCH,c, PPSCCH,c, PPUSCH,c and PPUCCH,c. Then UE calculates the total aggregated power of all the carriers transmitted simultaneously. If that power exceeds cmax then UE drops or scales down the power of lower priority transmission. If scaling is applied to SL carrier we think that PPSCCH,c and PPSSCH,c should be scaled with the same amount in dB-scale. If power of UL transmissions is scaled down it is done according to UL prioritization rules (e.g. PUCCH is prioritized over PUSCH).  When SL and UL transmissions are simultaneous, the power of the PUCCH and PUSCH are determined based on priority.

In the remarks, Applicant contends scaling of power does not equal same prioritization.
The Examiner respectfully disagrees.  Nokia discloses equal priority SL transmissions having equal scaling (Pg.1 Section 2 Proposal 2: In case of simultaneous equal priority SL transmissions, it is up to UE whether to apply equal scaling or drop some of the SL transmissions.).

In the remarks, Applicant contends Nokia does not disclose the same prioritization of different channel type.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the same prioritization of different channel type) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471